Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Ensco plc: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos.333-174611, 333-58625, 33-40282, 333-97757, 333-125048 and 333-156530) and on Form S-3 (No. 333-179021) of Ensco plc of our reports dated February 24, 2012, with respect to the consolidated balance sheets of Ensco plc as of December31, 2011 and 2010, and the related consolidated statements of income and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of Ensco plc. Our report dated February 24, 2012, on the effectiveness of internal control over financial reporting as of December31, 2011, contains an explanatory paragraph stating that Ensco plc acquired Pride International Inc. (Pride) during 2011 and management excluded from its assessment of the effectiveness of Ensco plc’s internal control over financial reporting as of December31, 2011, Pride’s internal control over financial reporting associated with total assets of $8.2 billion and total revenues of $1.1 billion included in the consolidated financial statements of Ensco plc and subsidiaries as of and for the year ended December31, 2011. Our audit of internal control over financial reporting of Ensco plc also excluded an evaluation of the internal control over financial reporting of Pride. /s/ KPMG LLP Houston, Texas February 24, 2012
